Citation Nr: 1031833	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease 
and arthritis of the lumbar spine (previously considered as 
degenerative joint disease of multiple joints, to include the 
back).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1968.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

First, the most recent VA outpatient treatment records are dated 
from October 2006.  All VA outpatient records since this date 
should be obtained and added to the claims file. 

Second, a review of the claims file shows that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The Veteran submitted a copy of his 
December 2002 favorable decision, showing that the Veteran is 
receiving disability benefits for, in pertinent part, "arthritis 
with severe joint pain."  The decision does not clarify the 
specific joint.  The records considered by that agency in 
deciding the Veteran's claim for disability benefits are not 
currently in the claims file and should be obtained.  See Martin 
v. Brown, 4 Vet. App. 136 (1993) (not only must the final SSA 
decision be obtained, but all records upon which that decision 
was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2009).

Third, a November 1967 service treatment record (STR) indicates 
that, ". . . it appears according to the narrative summary at 
Elgin Air Force Hospital [that] most of the patient's chart has 
disappeared."  Therefore, the AMC/RO should determine whether 
the STRs currently in the Veteran's claims file constitute the 
entirety of his in-service treatment notes, particularly those 
records from Elgin Air Force Hospital.  The Court has determined 
that if all relevant service records have not been obtained, that 
may be a breach of the duty to assist and grounds for remand.  
See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 
19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
lumbar spine disorder.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence that 
the claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran has a current diagnosis pertaining to his 
lumbar spine.  Specifically, a March 2003 VA outpatient treatment 
record diagnoses the Veteran with degenerative joint disease and 
arthritis of his lumbar spine based on an X-ray.  In regards to 
an in-service incurrence, the Veteran indicated that he injured 
his back during a November 1967 grenade accident.  The Veteran 
stated that he was blown backwards by the force of the grenade 
and injured his back.  The Veteran's STRs document this accident; 
however, the Veteran's STRs only document neck pain following the 
accident, but not lower back pain.  The Veteran alleges that 
since that in-service accident, he has experienced low back pain.  
The Veteran's lay statements are competent to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of the disorder or symptoms of 
the disorder subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disorder even where 
not corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  Additionally, only a few months 
after the Veteran's active military service ended in March 1968, 
a July 1968 VA examination diagnosed the Veteran with "residuals 
post abscess status right lumbosacral region well healed, 
asymptomatic, no recurrence."  The Veteran has never been 
afforded a VA examination for this claim.  Thus, an examination 
is needed to determine whether his current lumbar spine disorder 
may be related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
records since October 2006 that have not been 
secured for inclusion in the record.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Obtain the SSA records pertinent to the 
December 2002 decision that granted the 
Veteran Social Security disability benefits, 
including copies of the medical records 
relied upon concerning that claim.  

3.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all STRs from the 
National Personnel Records Center (NPRC) or 
from any other source deemed appropriate, 
including Elgin Air Force Hospital records 
prior to November 1967.  Associate all such 
records with the Veteran's claim folder.  Do 
not associate duplicate records with the 
claims file.  If no records can be obtained 
after an exhaustive search, VA's efforts and 
any resolution determined must be fully 
documented for the record, and to show 
compliance with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2009).  

4.  After obtaining the above records, afford 
the Veteran a VA examination to ascertain the 
nature and etiology of his current 
degenerative joint disease and arthritis of 
the lumbar spine.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
degenerative joint disease and arthritis of 
the lumbar spine had its onset during service 
or is in any other way causally related to 
his active service - including to the 
November 1967 grenade accident.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

5.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


